Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on January 28, 2022was received. Claims 1, 4 and 10 were amended. Claims 2-3 and 8-9 were canceled. No claim was added. Claims 14-15 were withdrawn.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 9, 2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 14-15 directed to an invention non-elected without traverse.  Accordingly, claims 14-15 have been cancelled.


Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Hasebe (US20170125238) in view of Kato (US20130164942) on claims 1-13 are withdrawn, because the claims have been amended. 

REASONS FOR ALLOWANCE
Claims 1, 4-7 and 10-13 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art on the record, Hasebe in view of Kato, does not teach or disclose the method of embedding a film in a groove formed in front surface of a substrate disposed on a rotary table provided inside a processing chamber of a film forming apparatus as recited in claim 1. Specifically, Hasebe in view of Kato does not teach to form an in-conformal film (including a first in-conformal film and a second in-conformal film) in the groove and embedding a conformal film in the groove by depositing the conformal film, wherein the rotation speed of the rotary table and the flow rate of the raw material during deposition increase from forming the first in-conformal film to forming the second in-conformal film and from forming the second in-conformal film to forming the conformal film in the context of claim 1. Paragraphs 0061-0072 and figures 9A to 9F provides support for the claimed amendments and paragraph 0006 provides motivations and benefits of increase deposition rate, reduce consumption of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/N.V.L/Examiner, Art Unit 1717      

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717